Citation Nr: 0025817	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99 - 05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of retropubic prostatectomy and 
pelvic lymph node dissection for prostate cancer as residual 
to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim for a rating in excess of 20 percent for 
postoperative residuals of retropubic prostatectomy and 
pelvic lymph node dissection for prostate cancer is plausible 
because the claimant has asserted that such disability has 
increased in severity. 

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected postoperative residuals 
of retropubic prostatectomy and pelvic lymph node dissection 
for prostate cancer are currently evaluated as 20 percent 
disabling based upon clinical findings of a well-healed 
surgical scar, negative findings on current prostate antigen 
studies, and competent medical evidence that urinary 
incontinence secondary to bladder spasticity is controlled by 
medication.  

4.  The veteran's service-connected postoperative residuals 
of retropubic prostatectomy and pelvic lymph node dissection 
for prostate cancer are not currently manifested by objective 
clinical findings of recurrent urinary tract infections, 
renal dysfunction, obstructed voiding, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed 2 to 4 times per day, or more than 4 times per day, 
or the clinical presence of urinary frequency with a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night.  


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 20 percent for 
postoperative residuals of prostatectomy is well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of retropubic prostatectomy and 
pelvic lymph node dissection for prostate cancer are not met.  
38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.1-4.10, 4.115a, 4.115b, 
Diagnostic Code 57528 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a personal hearing 
before an RO Hearing Officer and a videoconference hearing 
before the undersigned Veteran's Law Judge, and that he 
underwent comprehensive VA genitourological examinations in 
connection with his claim in March 1997 and in April 1998.  
On appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected postoperative residuals of retropubic prostatectomy 
and pelvic lymph node dissection for prostate cancer as 
residual to Agent Orange herbicide exposure.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.  

I.  The Evidence

The veteran's original claim for VA disability compensation 
benefits for prostate cancer as residual to Agent Orange (AO) 
herbicide exposure was received at the RO in April 1997.  

The medical evidence of record shows that in February 1997, 
the appellant underwent a radical retropubic prostatectomy 
and lymph node dissection due to prostate cancer at 
Grant/Riverside Methodist Hospital.  A pathology report 
confirmed a Gleason's grade T2B adenocarcinoma of the 
prostate.  Postoperatively, he was seen in the emergency room 
on one occasion for complaints of bladder spasm with 
occasional leakage around the catheter, diagnosed as a 
urinary tract infection.  A March 1997 letter from his 
surgeon, John K. Burgers, MD, shows that the veteran 
underwent removal of the catheter; that his wound was healing 
nicely; that excellent sphincter control was demonstrated; 
and that the veteran was instructed to do Kegel exercises for 
urinary control.  Progress notes from William J. Gramann, MD, 
the veteran's private physician, dated in March and April 
1997, show that the veteran was three weeks post-
prostatectomy; and cited his having experienced a urinary 
tract infection (UTI), treated successfully with Keflex.  

A report of special VA fee-basis genitourological 
examination, conducted in March 1997, shows that the veteran 
subsequently stated that he had become incontinent of urine, 
an event described by the examiner as completely expected and 
part of the natural course of recovery from prostate cancer.  
The examiner further stated that the veteran's postoperative 
urinary incontinence was by far too early to evaluate, and 
that no evaluation should be undertaken until he had at least 
six months of recovery time.  Examination disclosed a well-
healed, low midline surgical incision.  The clinical 
impression was urinary incontinence, one month postoperative 
radical retropubic prostatectomy for Stage T2B adenocarcinoma 
of the prostate.  The veteran was shown to have had his Foley 
catheter out for a little over a week, and the examiner 
stated that his current urinary incontinence was not to be 
considered as any type of disability, but a natural part of 
the postoperative recovery period. 

Progress notes from the veteran's private physician, dated in 
April 1997, show that veteran was seen and reported that he 
was feeling well and had returned to work.  There was no 
mention of urinary incontinence or the use of absorbent pads.  

A rating decision of May 1997 granted service connection for 
postoperative residuals of radical retropubic prostatectomy 
and pelvic lymph node resection due to prostate cancer on a 
presumptive basis as residual to Agent Orange herbicide 
exposure, and assigned a 20 percent evaluation.  In addition, 
that decision granted special monthly compensation based on 
loss of use of a creative organ under the provisions of  
38 U.S.C.A. § 1114, subsection (k) and  38 C.F.R. § 3.350(a), 
both awards effective January 27, 1997.  The veteran was 
notified of that action, and of his right to appeal.  

In a June 1997 rating decision, the veteran's award for 
postoperative residuals of radical retropubic prostatectomy 
and pelvic lymph node resection due to prostate cancer was 
increased to 100 percent, effective January 27, 1997, with a 
scheduled reduction to 20 percent, effective October 1, 1997.  
The effective date of the grant of special monthly 
compensation was changed to February 19, 1997, in order to 
correspond with the date of the veteran's prostate surgery.  
The veteran was notified of that action, and of his right to 
appeal.  

A routine VA genitourological examination was conducted in 
April 1998 to evaluate the postoperative residuals of the 
veteran's February 1997 radical retropubic prostatectomy and 
pelvic lymph node resection due to prostate cancer.  The 
veteran stated that a recent PSA had disclosed no current 
positive signs; that he had experienced urinary incontinence 
for a short period following his surgery, but such had 
improved to the point that he currently has only a stress 
incontinence, such that he may lose urine if he coughs, 
sneezes, or turns a certain way.  He stated that he did not 
wear a pad for urinary incontinence on a regular basis, but 
might wear one if he has to travel some distance in a car or 
knows that he will be away from toilet facilities, and that 
he takes a prescribed medication for urinary incontinence.  
The veteran further reported urinary frequency of up to four 
times in an hour after drinking a cup of coffee in the 
morning, and also reported some problems with hesitancy on 
urination.  Nocturia was reported only twice a week, and only 
once a night.  He reported the ability to have erections and 
successful intercourse without any major problem.  
Examination revealed a well-healed, 12.5 cm. long by 1.0 cm. 
wide suprapubic scar, tender at its lowest portion and with 
keloid formation, while rectal examination disclosed an empty 
prostatic fossa.  The clinical impression was prostate 
cancer, status post radical retropubic prostatectomy and 
pelvic lymph node dissection in February 1997.  

A rating decision of May 1998 confirmed and continued the 20 
percent evaluation for the veteran's postoperative residuals 
of prostate cancer based upon the findings on the April 1998 
VA genitourological examination.  The veteran was notified of 
that action, and initiated an appeal seeking a higher rating 
evaluation.  In his Substantive Appeal (VA Form 9), the 
veteran requested a videoconference hearing before a Veterans 
Law Judge.  He subsequently requested an RO hearing before a 
Hearing Officer prior to the videoconference hearing before a 
Veterans Law Judge.

A March 1999 letter from the veteran's private physician 
stated, in pertinent part, that since the veteran's February 
1997 radical prostatectomy for prostate cancer, he had been 
bothered by urinary incontinence which had not resolved, as 
well as erectile insufficiency resulting from his prostate 
cancer and its treatment.  The veteran's urinary incontinence 
required that he wear absorbent pads and change them several 
times a day.  

A March 1999 letter from John K. Burgers, MD, the veteran's 
surgeon, stated, in pertinent part, that the veteran had been 
treated for prostate cancer and as a result had developed 
erectile insufficiency; that he had done extremely well with 
Viagra, which had restored his potency; and that based upon 
his medical condition, Viagra remained his best option.  It 
was further noted that the veteran's complaints of bladder 
spasticity and incontinence secondary to his prostatectomy 
had responded well to Tofranil, and that both the cited 
medications were necessary for his normal functioning in the 
areas indicated.  

A personal hearing was held in August 1999 before a RO 
Hearing Officer, at which time the veteran testified that he 
worked as a real estate relocations specialist for the City 
of Cleveland, and that he performs Kegel exercises to control 
his bladder, although that requires constant concentration to 
keep focused.  He asserted that he wore absorbent pads which 
required changing four times daily during working hours "in 
order to maintain personal hygiene and comfort."  When asked 
to explain the conflict between his current testimony and the 
report he gave the VA examiner in April 1998, he indicated 
that he did not tell the VA physician what was actually going 
on, but did tell his attending physician [Dr. Gramann], with 
whom he had a "bonded relationship."  The veteran testified 
that he did office work and field work; that he was on his 
feet at least 85 percent of the day; that his urinary 
incontinence increases through the day; and that when he gets 
home, he has to lay down and rest.  He further testified that 
one of the medications that he took for control of 
hypertension was a diuretic; that the use of that drug was an 
additional precipitating cause of his incontinence; and that 
he would probably have to resume the use of that drug because 
his blood pressure was going up.  He executed a medical 
record release authorization at the hearing.  A transcript of 
the testimony is of record.

Following the hearing, the veteran submitted a written 
statement in which he reported his medical history, 
paraphrased the medical records already received, cited 
provisions of VA's Schedule for Rating Disabilities, 
discussed prior and current medications for hypertension, 
including their effect upon his urinary incontinence, and 
made allusions to the emotional effects of his prostate 
surgery, to incontinence, to insufficient erections, and to 
post-traumatic stress disorder.  He cited a violent outburst 
in January 1999, which led to his being incarcerated, to 
marital stress, and to being placed on two years' non-
reporting probation.

A request for post-January 1997 medical records of the 
veteran from the Columbus VA outpatient clinic received a 
response that no such records of the veteran were found at 
that location.  

A June 1999 letter from E. F. Greer, a private psychologist, 
stated that he saw the veteran beginning in February 1999, 
sometimes with his spouse, and that the veteran appeared 
motivated, missing only three of twelve scheduled 
appointments.

Progress notes from Dr. Gramann, dated in September and 
November 1997, and in February 1998 disclosed no complaint, 
treatment , findings or diagnosis of urinary incontinence.  
An entry in April 1998 showed that the veteran was feeling 
well, and that his prostate cancer was apparently surgically 
cured.  An entry in March 1999 showed that the veteran was 
tearful, reporting that he was in an anger management class 
after having an outburst at home in mid-January.  He reported 
that he was fighting for promotion at work, was very stressed 
by office politics, was experiencing middle insomnia, and was 
fighting VA over a 20 percent disability evaluation for 
[residuals of] prostate cancer, which he believed ought to be 
rated higher.  His blood pressure was well-controlled.  There 
was no complaint or findings of urinary incontinence.  The 
impression was depression with emotional outbursts, decreased 
ability to concentrate, middle insomnia, lack of enjoyment 
and involvement in his usual activities; urinary incontinence 
secondary to radical prostatectomy; and hypertension.  

Additional progress notes from Dr. Gramann, dated in April 
1999, show that the veteran's urinary incontinence improved 
after discontinuing hydrochlorothiazide, a anti-hypertensive 
medication and diuretic.  The impression was hypertension, 
depression, and urinary incontinence.  Records dated in July 
1999 show that the veteran was very happy with his improved 
control of incontinence since discontinuing 
hydrochlorothiazide.  However, in August 1999, his blood 
pressure was elevated, and medication with 
hydrochlorothiazide was re-initiated.  The impression was 
hypertension, inadequate control; and urinary incontinence 
secondary to radical prostatectomy.  

An October 1999 letter from Dr. Gramann states that the 
veteran had been placed back on hydrochlorothiazide as part 
of his antihypertensive regimen, as his blood pressure was 
not adequately controlled without it, and cited the veteran's 
statement that he has frequent urination through the day, and 
nocturia three to four times a night.

In a November 1999 statement, the veteran stated that 
Tofranil prescribed by Dr. Burgers was discontinued as a 
consequence of it "lacking a particular beta-blocker 
essential for his system's tolerance."  In addition, he 
related that he had again experienced incontinence when his 
medication with hydrochlorothiazide was resumed.  Further, he 
expressed the opinion that Kegel exercises designed to 
prevent incontinence are only effective when an individual is 
aware of urinary urges, and that Kegel exercises may cause 
urinary tract infections.  In an accompanying letter to his 
representative, received at the Board in November 1999, the 
veteran stated that he did not wish to file a new claim for 
"clinical depression."

In a Supplemental Statement of the Case issued in December 
1999, the veteran was informed, in pertinent part, that if he 
wanted to file a claim for a psychiatric disability as 
secondary to his prostatectomy, he would need to submit 
medical evidence to establish a well-grounded claim, and that 
such evidence must include a diagnosed psychiatric 
disability, other than a transient reaction to his surgery; 
and competent medical evidence that the psychiatric 
disability was due to the prostate surgery.  That document 
further noted that another examination by VA would simply be 
dependent on a history provided by the veteran, and that the 
veteran's private physician was most qualified to provide 
that type of evidence.  The veteran was informed that the 
best evidence he could submit to support his claim for a 
higher disability evaluation would be a report from his 
private urologist as to (a) the exact physiological source of 
the incontinence, whether due to neurological or muscular 
damage, and it's relationship to the veteran's use of 
diuretics; (b) how many episodes a day the veteran has actual 
loss of urinary control according to the urologist's best 
medical estimate and personal knowledge of the condition, (c) 
whether padding is required and how often the veteran is 
required to change any pads according to the urologist's best 
medical estimate and personal knowledge of the condition, and 
(d) his prognosis.  It was noted that the veteran had a 60-
day period to provide that or other evidence, and that he 
could request an extension of time, if needed.  

In a VA Form 646 submitted in March 2000, the veteran's 
representative indicated that the sole issue on appeal was 
that of entitlement to a rating in excess of 20 percent for 
postoperative residuals of prostate cancer. 

A videoconference hearing was held in May 2000 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The veteran, testifying from the RO in Cleveland, Ohio, 
stated that he accepted the videoconference hearing in lieu 
of a personal hearing.  The veteran reiterated the points 
raised in his written statements previously entered into the 
record; called attention to the opinions expressed by Drs. 
Gramann and Burgers; cited the requirements for an increased 
evaluation under VA's Schedule for Rating Disabilities; and 
expressed his lay opinion that he would not find a drug to 
control his incontinence and that incontinence was not a 
treatable medical problem but a lifetime physical maintenance 
problem.  He stated that he regarded the RO's suggestion that 
he provide a statement from his urologist, as described in 
the December 1999 Supplemental Statement of the Case, to be 
"very unnecessary", but would provide such a report from 
his urologist.  In response to an inquiry as to how often he 
is required to change the absorbent pads he wears, the 
veteran responded that he "chang[es] the pads at least four 
times a day to be comfortable, to be within [his] own comfort 
zone, and for [his] own assurance."  He further testified 
that he worked 40 hours a week; that no concessions had been 
made in his job because of his disability; that he had 
experienced no pain or spasticity of the bladder since 
shortly after his prostate surgery; that he sometimes wore 
pads at night just for reassurance because he had 
occasionally had wet spots; that the only medication he was 
taking was for control of his hypertension; that the 
medication he took for hypertension was hydrochlorothiazide, 
which caused a urinary leakage; that medical tests had 
detected no recurrence of his prostate cancer; and that he 
can have sex with the aid of medication.  A transcript of the 
testimony is of record.  

Following receipt of the transcript of the videoconference 
hearing, the Board delayed further action on the veteran's 
appeal pending receipt of the report from the veteran's 
private urologist.  Contacts with the RO and the veteran's 
representative identified no additional evidence in support 
of the appellant's claim.

II.  Analysis

The veteran has claimed entitlement to benefits in excess of 
his currently assigned 20 percent schedular evaluation, with 
special monthly compensation for loss of use of a creative 
organ, alleging that his current symptoms have increased in 
severity, with urinary incontinence, urinary frequency, and 
erectile dysfunction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).   Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability  picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

The record shows that the veteran has been provided a 
Statement of the Case and Supplements thereto; that he has 
been informed of the evidence considered and the pertinent 
law and regulations applicable to his appeal; and that the 
duty to inform the veteran under the provisions of  
38 U.S.C.A. § 5103 has been fully met.  In addition, the 
record shows that the veteran has been informed of the 
specific 

evidence necessary to support his claim for increase, and of 
his right to request an extension in which to obtain and 
submit additional evidence.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. Part 4, 
§ 4.115a (1999).

The record shows that the veteran was diagnosed with prostate 
cancer, and that such disease is evaluated as a malignant 
neoplasm of the genitourinary system under  38 C.F.R. Part 4, 
§ 4.115b, Diagnostic Code 7528 (1999).  That diagnostic code 
provides a 100 percent schedular evaluation, and further 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedures, 
a 100 percent schedular evaluation shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of  38 C.F.R. 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant. 

In the instant appeal, post-surgical prostate antigen studies 
are negative, there is no evidence of recurrence or 
metastasis of the veteran's prostate cancer, and none is 
alleged.  Further, the veteran has reported no renal 
dysfunction, and the medical evidence of record has not 
identified or diagnosed any symptoms or clinical or 
laboratory findings of renal dysfunction.  Consequently, the 
Board will address only the criteria applicable to voiding 
dysfunction as the predominant area of dysfunction cited by 
the appellant.  


In addition, when evaluating any claim involving loss or loss 
of use of one or more creative organs, rating specialists 
must refer to  38 C.F.R. § 3.350 to determine whether the 
veteran may be entitled to special monthly compensation.  
Footnotes in the schedule indicate conditions which 
potentially establish entitlement to special monthly 
compensation; however, there are other conditions in this 
section which under certain circumstances also establish 
entitlement to special monthly compensation.  In this 
particular case, the veteran receives special monthly 
compensation for loss of use of a creative organ, and that 
his symptoms of erectile dysfunction are compensated under 
that award.  To compensate the veteran for loss of erectile 
dysfunction while he is in receipt of special monthly 
compensation based on loss of use of a creative organ would 
compensate the veteran twice for the same disability, a 
violation of the prohibition against pyramiding provided 
under  38 C.F.R. Part 4, § 4.14 (1999) (the evaluation of the 
same manifestation under different diagnoses [is] to be 
avoided).  

The record shows that the RO assigned a schedular 100 percent 
evaluation for the veteran's prostate cancer, and continued 
that evaluation until October 1, 1997, six months after the 
end of his surgical treatment for that condition, removal of 
catheter, etc.  In addition, the veteran was granted special 
monthly compensation under the provisions of  38 U.S.C.A. 
§ 1114, subsection (k), and  38 C.F.R. § 3.350(a) for loss of 
use of a creative organ.  Effective October 1, 1997 the 
veteran's postoperative residuals of prostate cancer were 
evaluated as predominantly a voiding dysfunction, and 
assigned a 20 percent rating based on voiding dysfunction 
under  38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7528 
(1999).  

The veteran was notified in writing of the above described 
actions of the RO in its rating decisions of May and June 
1997, but failed to appeal those determinations, and that 
decision became final.

Following a routine future VA genitourological examination of 
the veteran in April 1998, a rating decision of May 1998 
continued the 20 percent evaluation for the veteran's 
postoperative residuals of prostate cancer based on voiding 
dysfunction under the provisions of  38 C.F.R. Part 4, 
§ 4.115b, Diagnostic Code 7528 (1999), and the veteran 
appealed, seeking a rating in excess of 20 percent for that 
disability.  

Voiding dysfunction is rated on the basis of particular 
conditions such as urine leakage, frequency, or obstructed 
voiding.  Where there is continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day, a 60 percent rating is warranted.  Where such 
symptoms require the wearing of absorbent materials which 
must be changed 2 to 4 times per day, a 40 percent rating is 
warranted.  Where such symptoms require the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent rating is applicable.  Where there is 
urinary frequency with a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night, a 40 percent rating is warranted.  Where there is 
urinary frequency with a daytime voiding interval of between 
one and two hours, or awakening to void three to four times 
per night, a 20 percent rating is applicable.  Where there is 
urinary frequency with a daytime voiding interval of between 
two and three hours or awakening to void two times per night, 
a 10 percent rating is applicable.  As the record in this 
case contains no objective clinical findings or diagnosis of 
obstructed voiding, the Board will not discuss the criteria 
applicable to such disability.  

The medical evidence in this case includes private treatment 
records of the veteran since 1990; the hospital summary, 
surgical records, and pathology reports from Grant/Riverside 
Methodist Hospital; the clinical records and treatment 
records from the veteran's surgeon and private physicians, 
and the reports of VA specialist examinations of the veteran 
to evaluate the nature and extent of his postoperative 
disability.  

The record shows that in February 1997, the appellant 
underwent a radical retropubic prostatectomy and lymph node 
dissection due to prostate cancer.  Postoperatively, he was 
seen in the emergency room on one occasion for complaints of 
bladder spasm with occasional leakage around the catheter, 
diagnosed as due to a urinary tract infection.  However, at 
the time of removal of the catheter in March 1997, excellent 
[bladder] sphincter control was demonstrated and subsequent 
progress notes from the veteran's surgeon and his private 
physician made no mention of urinary incontinence.  

The VA genitourological examination, conducted in March 1997, 
shows that the veteran had undergone removal of the catheter 
a little over one week previously, and that he stated that he 
had subsequently became incontinent of urine, an event 
described by the examiner as completely expected and part of 
the natural course of recovery from prostate cancer.  The 
examiner further stated that the veteran's postoperative 
urinary incontinence was not to be considered as any type of 
disability, but a natural part of the postoperative recovery 
period.  Progress notes from the veteran's private physician 
dated in March and April 1997 show that veteran was seen and 
reported that he was feeling well and had returned to work.  
There was no mention of urinary incontinence or the use of 
absorbent pads.  

Private treatment records from William J. Gramann, MD, the 
veteran's private physician, dated from September 1997 to 
April 1998, show that the veteran was seen for his 
hypertension and allergic rhinitis, and it was noted in April 
1998 that his prostate cancer had been surgically cured.  
Those records reflect no complaint, treatment, or findings of 
urinary incontinence, or that the veteran wore absorbent 
pads, and the veteran was not prescribed or shown to be 
taking any medications for incontinence.  

Furthermore, on VA genitourological examination in April 
1998, the veteran stated that he had experienced urinary 
incontinence for a short period following his surgery, but 
currently had only a stress incontinence, such as losing 
urine if he coughs, sneezes, or turns a certain way.  He 
stated that he did not wear a pad for urinary incontinence on 
a regular basis, but might wear one if he has to travel some 
distance in a car or be away from toilet facilities; that he 
takes a prescribed medication for urinary incontinence; that 
he experiences urinary frequency of up to four times in the 
hour after drinking his morning coffee; that he experienced 
nocturia maybe as often as twice a week, and only once a 
night; and that he had recovered the ability to have 
erections and successful intercourse without any major 
problems.  

At this point, the veteran had been in receipt of VA 
disability compensation benefits at the 100 percent rate, 
together with special monthly compensation, from January 1997 
to October 1997, and disability compensation benefits at the 
20 percent rate, together with special monthly compensation, 
from October 1997.  Based upon the medical evidence cited 
above, the rating decision of May 1998 continued the 
evaluation of the veteran's postoperative residuals of 
prostate cancer at the 20 percent rate under the provisions 
of  38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7528 (1999).  
In addition, the veteran continued to receive payment of 
special monthly compensation based upon loss of use of a 
creative organ, it being presumed that his service-connected 
pathology had resulted in loss of sexual function.  The 
veteran was notified of that decision, and of the criteria 
required for a higher evaluation.  

In January 1999, the veteran submitted a Notice of 
Disagreement, alleging that his postoperative residuals of 
prostate cancer were more severe than currently evaluated, 
and calling attention to recent records from his private 
physician, whom he identified as a general practitioner.  

Treatment records from Dr. Gramann, the veteran's private 
physician, dated in March 1999, show no complaint, treatment, 
or findings of urinary incontinence or sexual dysfunction, 
while noting that the veteran was fighting with VA over the 
rating for his residuals of prostate cancer.  Despite the 
absence of any complaint or findings of urinary incontinence, 
the clinical impressions included urinary incontinence 
secondary to radical prostatectomy.  On that same day, Dr. 
Gramann gave the veteran a letter in which he stated, in 
pertinent part, that since the veteran's February 1997 
radical prostatectomy for prostate cancer, he had been 
bothered by urinary incontinence which had not resolved, and 
that the veteran's urinary incontinence required that he wear 
absorbent pads and change them several times a day.  The 
Board notes that this statement is not supported by Dr. 
Gramann's own treatment records, and that it directly 
contradicts the veteran's statements at the time of his April 
1998 VA genitourinary examination.  

A March 1999 letter from John K. Burgers, MD, the veteran's 
surgeon, stated, in pertinent part, that the veteran had been 
treated for prostate cancer; that the veteran had urinary 
incontinence secondary to bladder spasms which had responded 
well to Tofranil; and that such medication was necessary for 
his normal functioning in that area.  

Subsequent treatment records from the veteran's private 
physician, dated in April 1999, show that the veteran's 
urinary incontinence had improved after discontinuing the 
anti-hypertensive hydrochlorothiazide.  The clinical 
impressions included urinary incontinence.  The following 
month, there was no reference to urinary incontinence, and 
the veteran's blood pressure was shown to be well-controlled 
on medication.  In July 1999, the veteran was reported to be 
very happy with his improved incontinence since discontinuing 
hydrochlorothiazide, and there was no clinical finding of 
incontinence.  While there was no complaint or reference to 
incontinence in an August 1999 entry, the clinical 
impressions included urinary incontinence secondary to 
radical prostatectomy.  Further, in October 1999, the 
veteran's physician gave him a letter stating that the 
veteran had reported that he had nocturia three to four times 
per night and frequent urination several times a day.  The 
Board notes that this letter is not based upon, and does not 
cite, objective clinical findings or the physician's own 
observations.  Rather, as is stated in that letter, the 
matters alleged therein are based upon the veteran's 
assertions. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board has reviewed the entire record in this matter, 
including the above-cited medical evidence, the veteran's 
testimony at his personal hearings on appeal, and the matters 
alleged in his several written statements.  

The Board has noted, in particular, that prior to 
notification to the veteran of the Board's May 1998 rating 
decision continuing the 20 percent evaluation for his 
service-connected disability, the record was silent for 
complaint of urinary incontinence apart from a brief period 
shortly after his prostate surgery, described by an 
specialist in genitourinary medicine as not indicative of 
disability but a natural part of the postoperative recovery 
period.  Further, prior to the institution of his appeal, 
private treatment records of the veteran disclosed no 
complaint, treatment or findings of urinary incontinence or 
the use of absorbent pads, and the veteran informed the 
examining VA specialist in April 1998 that he currently had 
only a stress incontinence, such that he might lose urine if 
he coughs, sneezes, or turns a certain way; that he did not 
wear a pad for urinary incontinence on a regular basis; that 
he takes a prescribed medication for urinary incontinence; 
and that he experienced nocturia maybe as often as twice a 
week, and only once a night.  

Further, at his August 1999 personal hearing, the veteran 
attempted to reconcile the conflict between his current 
testimony and the report he gave the VA examiner in April 
1998 by stating that he did not tell the VA physician what 
was actually going on, but did tell his attending physician, 
with whom he had a "bonded" relationship.  The appellant's 
credibility is not enhanced by his sworn testimony that he 
gave a false symptom report to the VA genitourinary 
specialist who conducted his April 1998 examination, or the 
suggestion that the veteran cannot be relied upon to provide 
a truthful symptom report to a physician with whom he has not 
"bonded."  The Board notes that the veteran has displayed 
no similar reluctance to discuss the nature, extent, 
severity, and range of his symptomatology at each of his 
personal hearings, or in the written statements submitted by 
the veteran.  The Board finds the veteran's testimony that 
the mild symptoms he described at the time of the April 1998 
examination were a deliberate factual misstatement of his 
actual medical status is not credible.  Further, the Board 
notes that the treatment records from the veteran's private 
physician during the period from March 1997 though April 1998 
are also entirely devoid of any complaint of urinary 
incontinence, or urgency, or frequency, or leakage, or any 
reference to the wearing of absorbent pads.  

The Board finds that the veteran's statements at the time of 
his April 1998 VA examination are entirely consistent with 
the absence of complaints of urinary incontinence as shown on 
the treatment records of his private physician and his 
surgeon.  We further find that following the initiation of 
his appeal, the veteran's statements and symptom reports 
changed markedly, and that he thereafter alleged symptoms and 
residuals, including increased urinary frequency, urinary 
incontinence, nocturia frequency, and the wearing of 
absorbent pads which were not previously demonstrated by 
objective clinical findings or noted in his records of 
medical treatment.  In weighing the evidence, the Board finds 
that the veteran's statements concerning the symptoms of his 
disability during his post-surgical treatment and evaluation 
are more reliable and entitled to greater weight than those 
made subsequent to the institution of the veteran's appeal 
for a higher rating evaluation.  In addition, the medical and 
other evidence of record shows that the veteran's private 
physician has also related the veteran's claimed incontinence 
to his medication with a particular anti-hypertensive, 
hydrochlorothiazide, which is identified in the record as a 
diuretic.  

With respect to the lay opinions expressed by the veteran as 
to surgical techniques and procedures and the mechanism and 
function of various medications, the Court has held that lay 
persons such as the veteran are not competent to offer 
evidence that requires medical knowledge.  Grottveit v. 
Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The Board notes that the veteran 
is not shown to have any particular knowledge or expertise 
with respect to prostate surgery or pharmaceutical 
medications.  

Further, in a November 1999 statement, the veteran asserted 
that Kegel exercises designed to prevent incontinence are 
only effective when an individual is aware of urinary urges, 
and that Kegel exercises may cause urinary tract infections.  
The record contains no competent medical evidence which 
supports either of those statements.  In addition, the 
veteran stated that he had voluntarily discontinued the 
Tofranil prescribed by Dr. Burgers because it lacked "a 
particular beta-blocker essential for his system's 
tolerance", another statement unsupported by any competent 
medical evidence or opinion.  The Board notes that the only 
competent medical evidence which relates to the function and 
efficacy of Tofranil is the letter from Dr. Burgers, which 
states that Tofranil is effective in controlling bladder 
spasticity and urinary incontinence in the veteran.  However, 
as noted, the veteran has electively discontinued the use of 
that medication, despite Dr. Burgers' specific statement that 
it was effective in controlling urinary incontinence.  

The medical evidence of record does not establish the 
clinical presence of continual urine leakage or of post 
surgical urinary diversion.  Further, the medical evidence of 
record does not establish the clinical presence of urinary 
incontinence, or stress incontinence, requiring the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day such as to warrant assignment of a 40 percent rating, or 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day such as to 
warrant assignment of a 60 percent rating.  Neither does the 
medical evidence of record does not establish the clinical 
presence of urinary frequency with a daytime voiding interval 
of less than one hour, or awakening to void five or more 
times per night, such as to warrant assignment of a 40 
percent rating.  The veteran is not shown to have recurrent 
urinary tract infections, or to require long-term drug 
therapy to prevent such infections.  

With respect to the veteran's inquiry as to the basis upon 
which VA determines the extent of urinary incontinence, the 
Board notes that his current evaluation is based upon the 
clinical records of private and VA evaluations and treatment 
contained in the medical record and relied upon in the RO 
rating decision of May 1998.  Medical records dated since 
March 1999 include Dr. Burgers' statement that the veteran's 
urinary incontinence due to bladder spasms is controlled by 
medication.  The medical records and statements from Dr. 
Gramann include no supportive clinical findings or personal 
observations with respect to either incontinence or the use 
of absorbent pads by the veteran, and merely recite 
statements made to him by the veteran.  The veteran's 
statements that he failed to tell the truth to a VA 
specialist genitourological examiner militates against the 
veteran's credibility and renders him neither a reliable 
historian nor a credible witness.

The Board rejects the appellant's assertion that VA claims 
reviewers have not done their jobs when a decision is made 
wherein all the facts are not sought.  As previously noted, 
the RO has obtained available evidence from all sources 
identified by the appellant; he has been afforded a personal 
hearing before an RO Hearing Officer and a videoconference 
hearing before the undersigned Veteran's Law Judge; and that 
he underwent comprehensive VA genitourological examinations 
in connection with his claim in March 1997 and in April 1998.  
Further, the veteran was informed in writing that the best 
evidence he could submit to support his claim for a higher 
disability evaluation would be a report from his private 
urologist as to (a) the exact physiological source of the 
incontinence, whether due to neurological or muscular damage, 
and it's relationship to the veteran's use of diuretics; (b) 
how many episodes a day the veteran has actual loss of 
urinary control according to the urologist's best medical 
estimate and personal knowledge of the condition, (c) whether 
padding is required and how often the veteran is required to 
change any pads according to the urologist's best medical 
estimate and personal knowledge of the condition, and (d) his 
prognosis.  It was noted that the veteran had a 60-day period 
to provide that or other evidence, and that he had the right 
to request an extension of time, if needed.  The veteran 
responded that such a letter was "very unnecessary", and 
failed to submit the requested pertinent evidence.  The Board 
finds that the appellant has been fully informed of the 
evidence necessary to prove his claim, as required under the 
provisions of 38 U.S.C.A. § 5103, and that he has failed to 
provide such evidence.  

For the reasons and bases set forth above, the Board finds 
that a rating in excess of 20 percent for postoperative 
residuals of retropubic prostatectomy and pelvic lymph node 
dissection for prostate cancer as residual to Agent Orange 
herbicide exposure is not warranted.  Accordingly, that claim 
is denied.  

In reaching its determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Further, the veteran has 
testified that no concessions had been made or were required 
in his job because of his disability.  Neither is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Further, the veteran has not testified that he 
is unable to obtain employment due to service-connected 
disability, as provided by  38 C.F.R. Part 4, § 4.16(b), or 
that vocational rehabilitation is infeasible, and he is 
currently shown to be working on a full-time basis as a real 
estate relocation specialist.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (1999).  


ORDER

A rating in excess of 20 percent for postoperative residuals 
of retropubic prostatectomy and pelvic lymph node dissection 
for prostate cancer as residual to Agent Orange herbicide 
exposure is denied.  




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge



 
- 18 -


- 1 -


